[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14821         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 6, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                           Agency No. A076-506-414


HUA QIAN ZHANG,
a.k.a. Hua Qin Jiang,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                                (June 6, 2011)

Before WILSON and MARTIN, Circuit Judges, and KRAVITCH, Senior Judge.

PER CURIAM:
      Hua Qian Zhang appeals the BIA’s order denying her motion to reopen her

removal proceedings for untimeliness. Zhang argues that the BIA abused its

discretion because her evidence showed changed country conditions in China.

Zhang acknowledges that the BIA properly considered the general conditions in

China for members of the China Democracy Party (“CDP”). She insists, however,

that because she showed the likelihood of persecution if she were to return to

China, the BIA should have granted her motion to reopen on the basis of changed

country conditions.

      An alien subject to a final order of removal must move to reopen the

proceedings “within 90 days of the date on which the removal order became final.”

Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009) (per curiam). The

90-day time limit does not apply if the alien can demonstrate “changed country

conditions” in the country of nationality. Id. “An alien cannot circumvent the

requirement of changed country conditions by demonstrating only a change in her

personal circumstances.” Id.

      The BIA did not abuse its discretion in denying Zhang’s motion to reopen

as untimely. Zhang filed her motion more than five years after the final order of

her removal became final, and she did not present evidence of changed country

conditions in China. Zhang’s order became final on August 6, 2004, and Zhang

                                         2
joined the CDP in May 2009. The 2002 Country Report stated that the Chinese

government’s campaign against the CDP began in 1998, and by 2002, the

government was arresting CDP members and leaders. Political dissidents were

already being placed in ankang institutions, and there was surveillance of political

dissidents. The 2008 Country Report described similar conditions for CDP

members, including arrests, incarceration in ankang institutions, and surveillance

by the Chinese government. Dongxing Liu, the CDP Chairman, submitted a letter

stating that CDP members have been arrested since 1998 and that the Chinese

government declared the CDP a “hostile organization” in 2002.

      Based on this evidence, the BIA did not abuse its discretion in finding that

the country conditions had not changed in China since Zhang’s order of removal

became final. See id. Zhang’s recent membership in the CDP and the associated

greater risk of arrest is a changed personal circumstance, not a changed country

condition. See id. (explaining that while the birth of additional children would be

changed personal circumstances, the more stringent enforcement of China’s

one-child policy would be changed country conditions). Zhang has not shown that

the Chinese government treats CDP members any differently today than it did

when the BIA affirmed her order of removal in 2004. And the BIA did not

misconstrue or discount the evidence—the BIA expressly considered the 2002 and

                                         3
2008 Country Reports, Liu’s letter, and the envelopes Zhang submitted.

Accordingly, we deny Zhang’s petition for review.

      PETITION DENIED.




                                        4